DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/2019, 2/25/2020, 6/5/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1-26 are pending with claims 1-26 being examined. 

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 11-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4.	Claim 12 recites the limitation "chemochromic media is a fiberglass base sheet" in lines 1-2.  How does a fiberglass base sheet result in a color change?  Is the chemochromic media a fiberglass base sheet or is it comprising a fiberglass base sheet?  Applicant does not clarify if the fiberglass base sheet is the chemochromic media or if it is a part of the chemochromic media, thus the limitation is unclear.  Examiner interprets the fiberglass base sheet as a layer/substrate disposed on/near the chemochromic media.
5.	Claim 13 recites the limitation "chemochromic media is a glass or rigid acetyl-polymer base" in lines 1-2.  How does a glass or rigid acetyl-polymer base result in a color change?  Is the chemochromic media a glass or rigid acetyl-polymer base or is it comprising a glass or rigid acetyl-polymer base?  Applicant does not clarify if the glass or rigid acetyl-polymer base is the chemochromic media or if it is a part of the chemochromic media, thus the limitation is unclear.  Examiner interprets the glass or rigid acetyl-polymer base as a layer/substrate disposed on/near the chemochromic media.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-2, 6-7, 10, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenner et al (EP 2746747 A1; hereinafter “Lenner”).
9.	Regarding claim 1, Lenner teaches a gas analyzer (Abstract; para [51, 54-56, 60]; Fig. 1, 2; sensor assembly sensing hydrogen) comprising: 
a housing (para [54, 55]; Fig., 2; sensor assembly 10) adapted for insertion into a chamber (para [51]; Fig. 1; transformer 1 with an attached sensor assembly 10), wherein the housing has an open interior (Fig. 2; sensor assembly 10 comprises an interior space holding detectors 30 and 50); and 
a chemochromic sensor assembly arranged in the open interior of the housing (Fig. 2; sensor assembly comprises an interior for the chemochromic sensor), wherein the chemochromic sensor assembly includes: 
a chemochromic media (para [75]; Fig. 4c; hydrogen-sensitive layer 42), 
an electronic color sensor configured and arranged with respect to the chemochromic media to sense a color of the chemochromic media (para [73, 75, 119]; Fig. 2, 4a, 4b, 5, 6; detector 50), and 
a processor in communication with the electronic color sensor (para [58, 66, 88]; Fig. 2, 5, 6; processing unit/controller 80); 

10.	Regarding claim 2, Lenner teaches the gas analyzer according to claim 1, wherein the processor is configured to generate gas detection information regarding the gas within the chamber based on the signal received from the electronic color sensor (para [58]; the radiation detector 50 detect electromagenetic radiation coming from the hydrogen detection section 40…the output signal of the radiation detector 50 is indicative of an amount of hydrogen present…detector 50 is operatively connected to signal processing unit 80 for transmitting their output signal).  
11.	Regarding claim 6, Lenner teaches the gas analyzer according to claim 1, wherein the chamber is in an electrical transformer that contains a dielectric insulating fluid and the gas within the chamber is in the dielectric insulating fluid (para [51, 52]; Fig. 1; transformer 1 is filled with an insulation liquid such as insulation oil; Examiner indicates that the sensor is in contact with the insulation fluid because the sensor is inserted into the transformer discussed above in claim 1), and wherein 
the chemochromic media is exposed to the dielectric insulating fluid and changes color depending on the gas that is in the dielectric insulating fluid (para [40, 75]; Fig. 1; hydrogen-sensitive layer changes its optical properties).
Regarding claim 7, Lenner teaches the gas analyzer according to claim 6, wherein the chemochromic media is sensitive to hydrogen gas and changes color when exposed to hydrogen gas in the dielectric insulating fluid (para [40, 54, 75]; Fig. 1; hydrogen-sensitive layer changes its optical properties; Examiner indicates that the sensor assembly is provided for the purpose of gasses dissolved in the insulation oil 2)
13.	Regarding claim 10, Lenner teaches the gas analyzer according to claim 1, further comprising a lens positioned between the chemochromic media and the electronic color sensor (para [73]; Fig. 4a; the substrate is thus sufficiently transparent for the radiation).  The examiner interprets the substrate as a lens because the substrate is a glass material that permits electromagnetic radiation coming from the sensing layer through the substrate and the radiation (para [73]; Fig. 4a).
14.	Regarding claim 14, Lenner teaches the gas analyzer according to claim 13, wherein the glass or rigid acetyl-polymer base is a lens having the chemochromic material deposited thereon (para [73]; Fig. 4a; the substrate is thus sufficiently transparent for the radiation).  The examiner interprets the substrate as a lens because the substrate is a glass material that permits electromagnetic radiation coming from the sensing layer through the substrate and the radiation (para [73]; Fig. 4a).
15.	Regarding claim 15, Lenner teaches the gas analyzer according to claim 14, wherein the lens is a translucent or transparent lens arranged in a field of view of the electronic color sensor to permit detection of the color of the chemochromic media by the electronic color sensor (para [73]; Fig. 4a; the substrate is thus sufficiently transparent for the radiation).    
16.	Regarding claim 16, Lenner teaches the gas analyzer according to claim 1, wherein the chemochromic sensor assembly further includes a gas permeable membrane disposed between the chemochromic media and the chamber (para [74, 83]; Fig. 4c; protection layer 44 is provided on an outer side facing the oil 2…can be permeable for hydrogen).  
Regarding claim 17, Lenner teaches the gas analyzer according to claim 1, wherein the gas within the chamber to which the chemochromic media is exposed is in a gas phase (para [40, 54, 75]; hydrogen-sensitive layer changes its optical properties in the presence of hydrogen…gases dissolved in the insulation oil 2).  
18.	Regarding claim 18, Lenner teaches the gas analyzer according to claim 1, wherein the processor is further configured to control an operation of the electronic color sensor (para [46, 88]; controller configured to receive an input signal from the reference electromagnetic radiation detector and to control a power supply to the sensor).  

Claim Rejections - 35 USC § 103
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

22.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
23.	Claims 3-5 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lenner in view of Jeong et al (US 20160252297 A1; hereinafter “Jeong”).
24.	Regarding claim 3, Lenner teaches the gas analyzer according to claim 2, with a processor.
25.	Lenner does not teach a transmitter in communication with the processor, wherein the transmitter is configured to communicate at least a portion of the gas detection information from the chemochromic sensor assembly to remote monitoring equipment.  
26.	However, Jeong teaches an analogous art of a gas detector device (Jeong; Abstract) comprising a transmitter in communication with a processor (Jeong; para [41, 180, 215, 218]; Fig. 15B; control unit 520 may communicate the output signal received from the gas sensor module 100 to the communication unit 540) wherein the transmitter is configured to communicate at least a portion of the gas detection information from the chemochromic sensor assembly (Jeong; para [218]; Fig. 15B; output signal received from the gas sensor module 100 to the communication unit 540) to remote monitoring equipment (Jeong; para [222]; external electronic device or a server 551).  It would have been obvious to one of ordinary skill in the art to have modified the processor of Lenner to be in communication with 
27.	Regarding claim 4, modified Lenner teaches the gas analyzer according to claim 3 (the processor of Lenner is modified to be communication with a transmitter as taught by Jeong discussed above in claim 3), wherein the transmitter is configured to communicate the gas detection information to a communications gateway 34that is separate from the gas analyzer (Jeong; para [41, 180, 215, 218]; Fig. 15B; control unit 520 may communicate the output signal received from the gas sensor module 100 to the communication unit 540), and the communications gateway is configured to communicate the gas detection information (Jeong; para [218]; Fig. 15B; output signal received from the gas sensor module 100 to the communication unit 540) to the remote monitoring equipment (Jeong; para [222]; communication unit 540 may be connected to a network 550…to communicate with another external electronic device or a server 551).  
28.	Regarding claim 5, modified Lenner teaches the gas analyzer according to claim 4 (the processor of Lenner is modified to be communication with a transmitter as taught by Jeong discussed above in claim 3), further comprising a temperature and moisture sensor in the open interior of the housing (Lenner; para [53, 61, 73]; water-sensitive layer that changes in the presence of water…sensor assembly also includes a temperature sensor for sensing the temperature of the insulation liquid; Examiner indicates that the water-sensitive layer detects the moisture content of the insulation liquid), wherein: 
the temperature and moisture sensor is configured to detect temperature and moisture within the chamber and communicate a signal to the processor based on the detected temperature and moisture (Lenner; para [40, 48, 58, 108]; water-sensitive layer that changes in the presence of water…radiation detector 30 configured for detection electromagnetic radiation coming from the water detection section 20…sensor assembly also includes a temperature sensor for sensing the temperature of the insulation liquid), 
 the heater controller is configured to operate the heater 48 in a thermostat mode in dependence of a signal from thermometer 49; Examiner indicates that the radiation detector 30 is the moisture detector), and 
the transmitter is configured to communicate at least a portion of the generated temperature and moisture information to the communications gateway, and the communications gateway is configured to communicate the temperature and moisture information to the remote monitoring equipment (Jeong; para [218]; Fig. 15B; output signal received from the gas sensor module 100 to the communication unit 540).  Examiner indicates that the processor of Lenner is modified to be communication with a transmitter as taught by Jeong discussed above in claim 3. Lenner teaches a processor capable of generating temperature and moisture information, thus the transmitter in communication with processor as taught by Jeong is capable of generating temperature and moisture information to the communication gateway (see MPEP 2114).
29.	Regarding claim 19, modified Lenner teaches the gas analyzer according to claim 3 (the processor of Lenner is modified to be communication with a transmitter as taught by Jeong discussed above in claim 3), wherein the transmitter is an RF transmitter configured to wirelessly communicate the gas detection information via radio signal transmission (Jeong; para [222, 224, 225]; Fig. 15A, 15B; communication unit 540 may be connected to a network 550 wirelessly to communicate with another external electronic device or server…short range communication module may include wireless LAN, W-Fi, Bluetooth, near field communication).  Examiner indicates that these methods of communication utilize radio frequencies, and are interpreted as a RF transmitter. 
30.	Regarding claim 20, modified Lenner teaches the gas analyzer according to claim 3 (the processor of Lenner is modified to be communication with a transmitter as taught by Jeong discussed 
31.	Regarding claim 21, modified Lenner teaches the gas analyzer according to claim 3 (the processor of Lenner is modified to be communication with a transmitter as taught by Jeong discussed above in claim 3), wherein the transmitter is a communication circuit configured to communicate the gas detection information via wired electrical and/or optical signal transmission (Jeong; para [222, 224, 225]; Fig. 15A, 15B; communication unit 540 may be connected to a network 550 wired to communicate with another external electronic device or server…wired communication module 541)
32.	Regarding claim 23, Lenner teaches a system (Lenner; para [51]; transformer 1 attached to sensor assembly 10) comprising: a gas analyzer (Lenner; para [51]; Fig. 1; sensor assembly 10) and a chamber (Lenner; para [52]; Fig. 1; transformer 1 has a housing defining an inner volume 4) according to claim 1.   
33.	Lenner does not teach a plurality of gas analyzers, a communication gateway that is separate from the plurality of gas analyzers, wherein plurality of gas analyzers coupleable to a plurality of chambers wherein each gas analyzer of the plurality of gas analyzers is respectively inserted into a corresponding chamber of the plurality of chamber, each gas analyzer further comprises a transmitter in communication with the processor of the respective gas analyzer; the transmitter in each gas analyzer is configured to communicate at least a portion of the gas detection information from the chemochromic sensor assembly of the respective gas analyzer to the communications gateway, and the communications gateway is configured to receive the gas detection information from the plurality of gas analyzers and further communicate the gas detection information to remote monitoring equipment. 
.
35.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lenner in view of Mahoney (US 20140329328 A1; hereinafter “Mahoney”).
36.	Regarding claim 8, Lenner teaches the gas analyzer according to claim 7, with the chemochromic media.
37.	Lenner does not teach that the chemochromic media reversibly changes color upon exposure to hydrogen gas.  
38.	However, Mahoney teaches an analogous art of a hydrogen indicator module (Mahoney; para [18, 19, 27]; Fig. 1, 2, 4, 5; module 10) further comprising a chemochromic media (Mahoney; para [22]; Fig. 4, 5; indicator film 32 is a film that is treated with a chemochromic indicator material) reversibly changing color upon exposure to hydrogen gas (Mahoney; para [22]; indicator film 32 may be the type that reversibly changes color).  It would have been obvious to one of ordinary skill in the art to have modified the chemochromic media of Lenner to change colors reversibly as taught by Mahoney, because Mahoney teaches that the chemochromic indicator material is sensitive to hydrogen and the hydrogen changes color when exposed (Mahoney; para [22]).  In addition, Mahoney also teaches that a reversible color changing hydrogen sensors are well known in the art.
39.	Regarding claim 9, Lenner teaches the gas analyzer according to claim 7, with the chemochromic media.
40.	Lenner does not teach that the chemochromic media irreversibly changes color upon exposure to hydrogen gas.  
41.	However, Mahoney teaches an analogous art of a hydrogen indicator module (Mahoney; para [18, 19, 27]; Fig. 1, 2, 4, 5; module 10) further comprising a chemochromic media (Mahoney; para [22, 23, 26, ]; Fig. 4, 5; indicator film 32 is a film that is treated with a chemochromic indicator material)   In addition, Mahoney also teaches that a irreversible color changing hydrogen sensors are well known in the art (Mahoney; para [22]).
42.	Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lenner in view of Smyth et al (US 20160011157 A1; hereinafter “Smyth”).
43.	Regarding claim 11, Lenner teaches the gas analyzer according to claim 1, wherein the chemochromic media.
44.	Lenner does not teach that the chemochromic media is a polyethylene terephthalate (PET) base sheet with a chemochromic material deposited thereon as a metal oxide film.
45.	However, Smyth teaches an analogous art of an indicator device (Smyth; Abstract comprising a chemochromic media (Smyth; para [257, 263]; Fig. 1-8, 12; indicator layer 112) is a polyethylene terephthalate (PET) base (Smyth; para [272]; Fig. 1-8, 12; a polyethylene terephthalate substrate layer 114 located between an indicator layer 112).  It would have been obvious to one of ordinary skill in the art to have modified the the chemochromic media of Lenner to comprise a polyethylene terephthalate (PET) base as taught by Smyth, because Smyth teaches that the PET substrate layer enables passage of selected atmospheric species to the indicator layer (Smyth; para [271]) with a chemochromic material deposited thereon as a metal oxide film (Smyth; para [81, 82]; indicator material may be a redox sensitive material…the redox sensitive material is a redox sensitive metal complex).  Also, it would have been obvious to one of ordinary skill in the art to have modified the chemochromic media of Lenner to have a chemochromic material deposited thereon as a metal oxide film as taught by Smyth, because 
46.	Regarding claim 13, Lenner teaches the gas analyzer according to claim 1, wherein the chemochromic media is a glass or rigid acetyl-polymer base (para [62, 67, 73]; Fig. 3b, 4a; substrates for example glass; Examiner indicates that the substrates for the water detection section 20 in Fig. 3b applies to Fig. 4a).
47.	Lenner does not teach the chemochromic material deposited thereon as a metal oxide film.
48.	However, Smyth teaches an analogous art of an indicator device (Smyth; Abstract comprising a chemochromic media (Smyth; para [257, 263]; Fig. 1-8, 12; indicator layer 112) wherein a chemochromic material deposited thereon as a metal oxide film (Smyth; para [81, 82]; indicator material may be a redox sensitive material…the redox sensitive material is a redox sensitive metal complex).  It would have been obvious to one of ordinary skill in the art to have modified the chemochromic media of Lenner to have a chemochromic material deposited thereon as a metal oxide film as taught by Smyth, because Smyth teaches that the indicator indicates the passage of time by showing a change in visible properties (Smyth; para [21, 26]).
49.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lenner in view of Muradov (US 8003055 B1; hereinafter “Muradov”).
50.	Regarding claim 12, Lenner teaches the gas analyzer according to claim 1, with the chemochromic media.  
51.	Lenner does not teach that the chemochromic media is a fiberglass base sheet with a chemochromic material deposited thereon as a metal oxide film.
52.	However, Muradov teaches an analgous art of a chemochromic hydrogen detector (Muradov; Abstract) a chemochromic media (Muradov; col. 4, line 36; hydrogen sensitive pigment) is a fiberglass base sheet (Muradov; col. 4, line 54-55; porous substrate is fabric, fiberglass tape, fiberglass cloth, glass .
53.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lenner in view of Wei et al (US 20200116685 A1; hereinafter “Wei”; foreign priority filed 10/2/2017).
54.	Regarding claim 22, Lenner teaches the gas analyzer according to claim 1, with the gas analyzer and chamber. 
55.	Lenner does not teach a positioning system configured to detect a location of the chamber in which the gas analyzer housing is inserted, wherein the positioning system is configured to communicate a signal based on the detected location of the chamber.  
56.	However, Wei teaches an analogous art of a gas monitoring system (Wei; Abstract) further comprising a positioning system (Wei; para [73]; Fig. 1, 8; gateway 20 receives positional information of sensor device 10 along with the gas containing hydrogen detection result) configured to detect a location of the chamber in which the gas analyzer housing is inserted (Wei; para [29, 71]; Fig. 1; sensor device 10 is disposed above pipeline 3; examiner interprets the ground as the chamber which is in communication with the pipeline), wherein the positioning system is configured to communicate a signal based on the detected location of the chamber (Wei; para [73]; gateway 20 receives positional information of sensor device 10).  It would have been obvious to one of ordinary skill in the art to have .
57.	Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lenner in view of Jeong, and in further view of Kent et al (US 20160290912 A1; hereinafter “Kent”)
56. 	Regarding claim 24, modified Lenner teaches the system according to claim 23 (the system of Lenner is modified to include the communication gateway as taught by Jeong discussed above in claim 23, with the communications gateway). 
58.	Modified Lenner does not teach the a rechargeable battery coupled to a battery charging controller, and wherein the battery charging controller has one or more electrical inputs configured to receive power from a power source that includes at least one of a photovoltaic cell, a current transformer, a piezoelectric power harvester, or a power cable.  
59.	However, Kent teaches an analogous art of a communication gateway (Kent; para [127]; Fig. 4; network interface controller 430) includes a rechargeable battery coupled to a battery charging controller (Kent; para [127, 128]; Fig. 4; power source 436…battery may be a rechargeable battery or a disposable battery) and wherein the battery charging controller has one or more electrical inputs configured to receive power from a power source that includes at least one of a photovoltaic cell, a current transformer, a piezoelectric power harvester, or a power cable (Kent; para [168]; nickel cadmium (NiCd) batteries, nickel metal hydride (NiMH) batters, lithium ion (Li-ion) batteries, and others).  It would have been obvious to one of ordinary skill in the art to have modified the communications gateway of modified Lenner to include a power source as taught by Kent, because Kent teaches that the power source provides electrical power to the subsystems, processing modules, and components (Kent; para [128]).
Regarding claim 25, modified Lenner teaches the system according to claim 24 (the communication gateway of modified Lenner is modified to comprise a power supply as taught by Kent discussed above in claim 24), wherein the photovoltaic cell is disposed on or integrated into the communications gateway to supply power to the battery charging controller (Kent; para [127]; power can be DC power such as that provided by a battery...facilitates a particle monitor that can be easily placed at any location such as in the user's home or office because the particle monitor does not have to be located near a wall outlet; Examiner interprets the battery as integrated because the system can be used remotely).
61. 	Regarding claim 26, modified Lenner teaches the system according to claim 25 (the system of Lenner is modified to comprise a transmitter and communication gateway discussed above in claim 23), wherein the communications gateway further includes:  38a processor configured to control the communication of information through the communications gateway (Jeong; para [41, 180, 215, 218]; Fig. 15B; control unit 520 may communicate the output signal received from the gas sensor module 100 to the communication unit 540); and a transceiver configured to receive communications from the plurality of gas analyzers and transmit information to the remote monitoring equipment (Jeong; para [222]; communication unit 540 may be connected to a network 550…to communicate with another external electronic device or a server 551), wherein the transceiver is at least one of an RF transceiver, a cellular modem, or a wired communications circuit configured to communicate information to the remote monitoring equipment via radio signal transmission, cellular signal transmission, or wired signal transmission, respectively (Jeong; para [222, 224, 225]; Fig. 15A, 15B; communication unit 540 may be connected to a network 550 wirelessly to communicate with another external electronic device or server…short range communication module may include wireless LAN, W-Fi, Bluetooth, near field communication).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798